Citation Nr: 0711491	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-26 045	)	DATE
	)
	) 
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher level of special monthly 
compensation, to include additional special monthly 
compensation based on the need for regular aid and attendance 
of another person.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952 and from August 1954 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.  In March 2007, the Board granted the 
appellant's motion to advance his appeal on the Board's 
docket in accordance with 38 C.F.R. § 20.900(c) (2006).

In March 2007, the Board received additional evidence in 
support of the veteran's appeal without waiver of the 
regional office (RO)'s initial review of this evidence.  This 
evidence was received more than 90 days after mailing of 
notice that an appeal has been certified to the Board for 
appellate review.  Under 38 C.F.R. § 20.1304(b)(1), the Board 
will not accept additional evidence submitted after the 90 
day period except when the appellant demonstrates that there 
was good cause for the delay.  Such good cause includes 
illness of the appellant precluding action during the period; 
and the discovery of evidence that was not available prior to 
the expiration of the period.  Given that the additional 
evidence indicates that the veteran entered a nursing home 
during the period in question, and shows that the process of 
notifying VA was initiated within that period, the Board 
finds that such good cause for delay is established.  
Further, since this evidence pertains solely to the claim 
which the Board has allowed on appeal, the Board finds that 
the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required. 38 
C.F.R. § 20.1304(c) (2006).

As will be explained in more detail below, the Board 
construes the issue on appeal as listed on the cover page.


FINDINGS OF FACT

1.  Service connection is currently in effect for loss of use 
of both feet, rated 100 percent disabling; bilateral hearing 
loss, rated 30 percent disabling; residuals of cold weather 
injury of the left hand, rated 30 percent disabling; and  
residuals of cold weather injury of the right hand, rated 30 
percent disabling.

2.  The veteran is currently in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) at the intermediate rate between subsections 
(l) and (m) under 38 U.S.C.A. § 1114 on account of loss of 
use of both feet rated 100 percent disabling with additional 
service-connected disabilities, residuals of cold weather 
injury of the right hand and residual of cold weather injury 
of the left hand, independently ratable at 50 percent or 
more; he is also entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(1) and 38 C.F.R. § 3.350(b) on 
account of loss of use of both feet.

3.  The medical evidence of record establishes that the 
veteran requires the need for regular aid and attendance 
based on the disabling manifestations of his service-
connected bilateral hearing loss, and the residuals of cold 
weather injury of the left hand and of the right hand, which 
are service-connected disorders other than his loss of use of 
both feet; the veteran has separate helplessness apart from 
loss of use of both feet.


CONCLUSIONS OF LAW

1.  The criteria for an award of a higher level of special 
monthly compensation at the rate provided in 38 U.S.C.A. 
§ 1114(o), on the basis of entitlement to two or more rates 
(no condition being considered twice) provided in 38 U.S.C.A. 
§ 1114(l), on account of loss of use of both feet and 
separate helplessness due to bilateral hearing loss and 
residuals of cold weather injury of the left hand and of the 
right hand, are met.  38 C.F.R. § 1114 (o), 5107 (West 2002); 
38 C.F.R. §§ 3.350(e), 3.352(a) (2006).

2.  The criteria for an award of an additional monthly aid 
and attendance allowance at the rate provided in 38 U.S.C.A. 
§ 1114(r)(1), on the basis of entitlement to compensation 
otherwise authorized under 38 U.S.C.A. § 1114(o), are met.  
38 C.F.R. §§ 1114 (r)(1), 5107 (West 2002); 38 C.F.R. 
§§ 3.350(h), 3.352(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2004, November 2005, and in March and July 2006. In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim of entitlement to 
additional special monthly compensation based on the need for 
regular aid and attendance of another person, or on account 
of being housebound; and thus informed the veteran of the 
information and evidence not of record that was needed to 
substantiate the claim on appeal.  VA has also informed the 
veteran of the types of evidence necessary to establish such 
claims, the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such claims. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

Furthermore, the veteran is represented by The American 
Legion, and he and his representative have clearly expressed 
that they have actual knowledge of the evidence needed to 
substantiate the claim, as shown in letters addressing the 
claim. With the demonstration of actual knowledge of the 
evidence needed to substantiate the claim and as the veteran 
has had the opportunity to participate effectively in the 
processing of his claim, that is, the opportunity to submit 
evidence or argument on the claim, the purpose of the VCAA 
notice was not frustrated and the veteran was not prejudiced 
by any possibly remaining defect in the VCAA notice.  A 
remand for additional notice today would serve no useful 
purpose.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in July 2006.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In addition , the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R.          § 3.159(b) apply here to specifically 
include a requirement of notice that an effective date will 
assigned if a higher rate or additional special monthly 
compensation is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA provide such notice to the veteran in March 
2006 consistent with requirements under Dingess v. Nicholson.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II. Special Monthly Compensation

The veteran has requested special monthly compensation based 
on the need of regular aid and attendance of another person.  
The veteran is currently in receipt of special monthly 
compensation provided by 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3) at the intermediate rate between subsections 
(l) and (m) under 38 U.S.C.A. § 1114 on account of loss of 
use of both feet with additional service-connected 
disabilities, residuals of cold weather injury of the right 
hand and residual of cold weather injury of the left hand, 
independently ratable at 50 percent or more disabling.  He is 
also entitled to special monthly compensation based on loss 
of use of both feet under 38 U.S.C.A. § 1114(1) and 38 C.F.R. 
§ 3.350(b).

Since the veteran is receiving special monthly compensation 
(SMC) at the intermediate rate between "l" and "m," which 
is above the rate of SMC provided by 38 U.S.C.A. § 1114(l) 
for regular aid and attendance, the requirements for the 
veteran's entitlement to SMC based on aid and attendance are 
found at 38 U.S.C.A. § 1114(r).  Under that paragraph if a 
veteran, otherwise entitled to compensation authorized under 
subsection (o) of 38 U.S.C.A. § 1114 and is in need of 
regular aid and attendance, then in addition to such 
compensation the veteran shall be paid a monthly aid and 
attendance allowance.

For the veteran to be entitled to SMC under 38 U.S.C.A. § 
1114 (o), he must have, as the result of service-connected 
disabilities, disabilities under conditions which would 
entitle the veteran to two or more of the rates of SMC, no 
condition being considered twice, provided in 38 U.S.C.A. 
§ 1114 (l) through (n).  Here, the veteran would be entitled 
to two or more rates provided in subsection (l).  He has loss 
of use of both feet, providing for one rate under subsection 
(l), and the evidence of record (as discussed in more detail 
below) supports a finding that the veteran is so helpless as 
to be in need of regular aid and attendance resulting from 
the disabling manifestations of service-connected disorders 
other than loss of use of both feet.  See 38 C.F.R. 
§ 3.350(d)(3).  

The criteria for determining whether the veteran is in need 
for aid and attendance are provided in 38 U.S.C.A. § 3.352(a) 
and it is not required that all of the disabling conditions 
enumerated be found to exist to before a favorable rating can 
be made.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need the regular aid 
and attendance of another person, and not that there be a 
constant need.  In making such determinations, consideration 
is given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  

The medical evidence includes statements from J. L., IV, 
M.D., dated in 2004 and 2005 (discussed further below) 
showing that the veteran developed progressive problems due 
to peripheral neuropathy now involving his upper extremities.  
When the veteran was examined by VA in July 2004, he showed 
decreased sensation bilaterally from the wrist distally.  The 
right arm had some burning sensation going up to the elbow.  
He had loss of finger pad fat on both hands; and slightly 
delayed capillary refill on all 20 digits.  He had some 
dystrophic changes in some fingernails.  The impression 
included sequelae of cold injury effecting the upper 
extremities.

During a July 2004 VA audiologic examination, the veteran 
underwent audiologic evaluation.  The report concludes with 
diagnoses of (1) right ear: mild to profound sensorineural 
hearing loss; and (2) left ear: normal hearing through 1000 
Hz, with moderate to severe sensorineural hearing loss.

In a December 2004 statement, Dr. L. indicated the following.  
The veteran had diagnosed peripheral neuropathy which was now 
spreading to involve the upper extremities.  The veteran was 
developing progressive weakness, had lost his ability to 
ambulate independently, and was unable to arise without 
assistance.  The veteran was becoming progressively disabled 
due to this; and can only perform his activities of daily 
living including hygiene with much assistance.

The report of a December 2005 VA examination addressing the 
need for aid and attendance/ housebound condition, shows that 
the veteran reported complaints of burning and stinging of 
his hands.  Upon examination, there was an apparent decrease 
in light touch sensitivity as well as sharp-versus-dull 
discrimination in the fingers, though he can perceive light 
touch and discrimination between sharp and dull in this area.  
After examination the impression was that this elderly 
veteran had a neuropathy which has rendered him housebound; 
he can accomplish almost all activities of daily living 
without assistance, though he needs some help getting in and 
out of the shower.

In a March 2006 statement, Donald T. Hanna, M.D., stated that 
the veteran needed in-home services to manage his activities 
of daily living.  He is wheelchair bound and home bound.  His 
wife is physically unable to assist with all of the needs 
necessary to manage his care.

In a statement received in March 2007, a physician with the 
Life Care Center of Charleston, South Carolina addressed the 
veteran's condition with respect to consideration of need for 
aid and attendance as follows.  The veteran needs extensive 
assistance to transfer and stand.  The veteran is unable to 
feed himself; he is able to feed himself once a meal has been 
prepared and set up.  The veteran needs assistance in bathing 
and tending to other hygiene needs.  The veteran is able to 
use urinary facilities, and needs help with toileting.  The 
veteran can sit up with help.  He is not confined to bed-he 
can sit up in a wheelchair.  The veteran is able to travel if 
he has someone with him to help transfer, to assist with 
mobility, and assist with toileting and personal care.  

The physician opined that the veteran required nursing home 
care, noting that the veteran is requiring help with 
transfers, mobility and additional care.  The physician noted 
that the veteran is presently receiving occupation therapy, 
physical therapy, and speech therapy five times a week for 
strengthening.  With respect to other reasons showing need 
for aid and attendance, the physician noted that the veteran 
is receiving occupation therapy, physical therapy, and speech 
therapy five times a week to help regain function to help 
with transferring, so he can go home with his wife.  The 
physician opined that aid and attendance would help the 
veteran and his wife to provide for his needs at home.

Based on the evidence of record described above, and in 
particular, the recent statement received in March 2007 
addressing the veteran's need for aid and attendance, the 
Board finds that due to the veteran's service-connected 
residuals of cold weather injury of the right hand and of the 
left hand and his bilateral hearing loss, he is so helpless 
as to be in need of regular aid and attendance.  That 
statement shows that the veteran is unable to do a number of 
daily activities without assistance from others, due to a 
great extent to the effects of his service-connected 
residuals of cold weather injury of the right hand and of the 
left hand right.  

Due to these disabilities, the veteran: is unable to transfer 
to his wheel chair and stand; is unable to prepare food to 
feed himself; needs assistance in bathing and other hygiene 
needs; needs assistance with toileting; and is able to travel 
only with assistance in transfer.  Even his bilateral hearing 
loss would have a significant impact on the veteran's ability 
to protect himself from the hazards or dangers inherent in 
his daily environment.  

That statement and the other medical evidence do not indicate 
that the veteran is bedridden.  However, viewing the evidence 
liberally, and resolving all reasonable doubt in favor of the 
veteran, the Board determines that the medical evidence of 
record establishes that the veteran requires the need for 
regular aid and attendance based on the disabling 
manifestations of his service-connected bilateral hearing 
loss, and the residuals of cold weather injury of the left 
hand and of the right hand, which are service-connected 
disorders other than his loss of use of both feet.  As he 
satisfies the requirements of regular aid and attendance of 
another person set forth in 38 C.F.R. § 3.352(a) based on 
disabilities separate and distinct from loss of use of both 
feet, the veteran is entitled to another rate under 
subsection (1).

As the veteran is found to be entitled to SMC authorized 
under 38 U.S.C.A. § 1114(o), on the basis of conditions 
entitling him to two or more rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114 (l), he also 
satisfies the requirements for aid and attendance under 
38 U.S.C.A. § 1114(r)(1).  Accordingly, the veteran is 
entitled to an additional monthly aid and attendance 
allowance at the rate provided in 38 U.S.C.A. § 1114(r)(1).  
The appeal is granted.


ORDER

Entitlement to a higher level of special monthly compensation 
at the rate provided in 38 U.S.C.A. § 1114(o), on the basis 
of entitlement to two or more rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l), on 
account of loss of use of both feet and separate helplessness 
due to bilateral hearing loss and residuals of cold weather 
injury of the left hand and of the right hand, is granted, 
subject to the provisions governing the award of monetary 
benefits.

Entitlement to an additional monthly aid and attendance 
allowance at the rate provided in 38 U.S.C.A. § 1114(r)(1), 
on the basis of entitlement to compensation otherwise 
authorized under 38 U.S.C.A. § 1114(o), is granted, subject 
to the provisions governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


